DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 24 March 2021, in the matter of Application N° 16/823,835.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendments filed on 23 February 2021 neither added nor canceled any claims.
Claims 1, 12, and 16 were amended to add the negative limitation reciting that the composition of the invention does not include (comprise) a cyclodextrin.
Support for the negative limitation is present in the instant specification (see e.g., paragraph bridging pp. 19-20).  As it is positively cited in the specification, then Applicants possess sufficient support to negatively recite it (exclude it) from the instant claims.  See MPEP §2173.05(i). 
No new matter has been added.
Thus, claims 1-3, 5-10, and 12-20 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.


Withdrawn Rejections
As indicated in the Advisory Action mailed on 9 March 2021, Applicants’ now entered amendments are considered persuasive in overcoming each of the previously maintained rejections.  Each of the rejections is withdrawn.

New Rejections
Applicants’ amendments have necessitated the following grounds of rejection:

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kiel et al. (US Pre-Grant Publication Nº 2005/0069585 A1).
The limitations recited in claim 1 are directed to a composition comprising diphenhydramine or a pharmaceutically acceptable salt thereof, as the sole active ingredient, and an aqueous vehicle.  The remaining compositional and structural limitations of the claim exclude the presence of liposomes, propellant, and cyclodextrin (newly added limitation).
The Examiner again maintains the position that Applicants’ recitation of “intranasal administration of the composition” remains broadly and reasonably interpreted as one of intended use.  That is, the composition’s use as a nasal spray does not add to the claimed invention in terms of either its structure or chemical composition.
Furthermore, the Examiner also maintains the position in view of MPEP §2112.01(I) and (II), regarding the recited Cmax and Tmax properties, that where said composition is disclosed in the prior art, so too will the reference be considered to teach the properties.
Kiel discloses the recited composition in ¶[0006] of the reference.  Here the reference states that the pH of a 1% aqueous solution of diphenhydramine hydrochloride is about 5.5.  Such is considered to expressly disclose the limitations recited in claims 1, 5, and 7.
Paragraph [0007] additionally teaches that antihistamine compounds in the form of their free bases as well as their salts, e.g., hydrochloride, maleate, tannate, etc. are well known.  Frequently the tannate salt form is a preferred form of antihistamine because such salt is generally quite stable and may be administered with a reduction in various side effects.  Owing to its size, absorption of the drug may be prolonged, thereby reducing (i.e., not eliminating) the sedative action.
Kiel’s disclosure of formulations containing diphenhydramine tannate are also considered to expressly disclose the limitations recited in claim 1.  The limitations of claims 5 and 8-10 are also met by the reference, particularly in view of the Example disclosed at ¶[0046] and claims 1 and 6.  The former teaching discloses diphenhydramine tannate in a carrier comprising water and at least one other water-soluble solvent.  That water-soluble solvent in the Example is glycerin.  Glycerin reads on the limitations recited in both claims 9 and 10.  Claim 6 discloses that the solvent that may be used is propylene glycol.
Therefore, the reference is considered to expressly meet each of the recited limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiel et al. (US Pre-grant Publication Nº 2005/0069585 A1).
The limitations recited by claims 1, 5, and 7-10 are discussed above.
Claim 6 recites that the concentration of the diphenhydramine in the composition will range from 50-150 mg/mL as calculated on the diphenhydramine free base.
The teachings of Kiel are discussed above.  Of particular note is that the 1% aqueous solution of diphenhydramine hydrochloride disclosed in ¶[0006] can be converted to disclose the concentration in units of mg/mL.  However, the Examiner notes that a 1% solution (presuming water as the lone solvent) gives a concentration of 10 mg/mL.  This does not meet the recitation of claim 6.  Similarly, the preferred concentration disclosed in the Example of the reference teaches a concentration 25 mg of diphenhydramine tannate per 5 mL of solution or 5 mg/mL.  This is also acknowledged as failing to meet the recited range.
However, ¶[0044] teaches that the concentration of the prepared formulations may range as high as 300 mg per 5 mL dose or 60 mg/mL.  This is considered to teach and suggest the recited concentration range and therefore, renders the claim obvious.
The limitations of independent claim 16 recite a method of providing diphenhydramine to a patient in need thereof comprising providing a pharmaceutical composition comprising diphenhydramine or a pharmaceutically acceptable salt thereof as the sole active ingredient present in an aqueous vehicle.  The composition to be used in the method again comprises no liposomes, propellant, or cyclodextrin, and lastly recites having a viscosity of 5-100 cps and a Cmax of at least 20 ng/mL.
Lastly, the method recites that the composition is intranasally administered.
One of Kiel’s seemingly primary deficiencies is that that the practiced compositions are discussed in terms of being elixirs, syrups, or other orally administered forms.
However, the reference is considered to provide a person of ordinary skill in the art with a clear teaching of obviousness on two fronts.  First, the reference provides such a teaching that clearly acknowledges (i.e., “it is anticipated”) that variations to the practiced formulations will occur to the skilled artisan.  One such formulation which is expressly disclosed is that of a nasal spray (see e.g., ¶[0051]).
The second front upon which the claimed method is rendered prima facie obvious relies upon the anticipatory teaching provided at ¶[0006] of the reference.  Noting that the formulations of the practiced invention are also envisioned as being in the form of a nasal spray, the Examiner submits that a 1% aqueous solution of diphenhydramine hydrochloride is one such formulation that would be conducive to such a delivery route and apparatus.
To this end, Kiel is considered to teach and suggest a formulation that may be administered via nasal spray to a person in need thereof.  Furthermore, owing to the solution’s only other apparent component being water, the Examiner further submits that the viscosity would meet the recited property limitations (Cmax and Tmax), absent a clear showing of evidence to the contrary.
The foregoing discussion is considered to meet the limitations recited in claims 18-20 as well.  Therein, intranasal administration, as is taught and suggested by the reference, is considered to meet the recitation of delivering an effective amount of diphenhydramine to the brain tissue, notably as the method recites no other actual steps for accomplishing this result.
The limitations recited in claims 19 and 20 are the symptoms to be treated in the patient in need thereof: insomnia and anaphylactic (allergic) reaction.
Paragraph [0006], for instance again establishes that:
“Diphenhydramine belongs to the class of ethanolamine H1 receptor blockers, and possesses in addition to antihistaminic activity, a significant anticholinergic effect, which makes it highly effective for the symptomatic relief of sneezing, itchy, watery eyes, itchy nose or throat and runny nose due to hay fever (allergic rhinitis) and other respiratory allergies. It has lower incidences of gastrointestinal side effects than compositions containing other antihistamine compounds by themselves or in combination with diphenhydramine. Diphenhydramine also possesses a pronounced tendency to induce sedation. [emphases added]
The passage clearly establishes that diphenhydramine (and its salts) are well-established for use in treating the above emphasized conditions in patients in need thereof.
As such, the Examiner respectfully submits that Kiel presents clear teachings and suggestion that would guide and motivate a person of ordinary skill in the art to produce the claimed composition and use it for the recited method of treatment.
In view of the aforementioned reasonable expectation of success, the Examiner concludes that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiel et al. (US Pre-Grant Publication Nº 2005/0069585 A1) in view of Pipkin et al. (US Pre-Grant Publication Nº 2009/0312724 A1; of record).
The limitations recited in claim 12 are directed to a nasal spray device comprising:
a reservoir comprising a pharmaceutical composition comprising diphenhydramine (or a salt thereof; e.g.., HCl) as the sole active ingredient, and an aqueous vehicle; and
a dispensing nozzle in fluid communication with the reservoir, wherein the dispensing nozzle is configured to dispense a metered dose of the pharmaceutical composition, and wherein the dispensed metered dose comprises between 50-300 µL of the pharmaceutical composition.
The compositional limitations recited in claim 12 are discussed above as being taught and suggested by Kiel.  The Examiner establishes that the practiced compositions are taught and suggested as being formulated as nasal sprays (see ¶[0006] and ¶[0051]).  
Depending from the above nasal spray device and formulation limitations of claim 12 are those limitations recited by claims 13-15 which pertain to physical spray pattern properties.  Therein, claim 13 recites that the dispensed metered dose has a droplet size distribution characterized by a mean Dv10 value that is between 10 and 50 microns at a 3 cm distance from the dispensing nozzle.  Claim 14 recites that the metered dose has a relative spray span that is between 2 and 10 at a 3 cm distance from the nozzle.  Lastly, claim 15 recites that the dispensed metered dose has a spray pattern characterized by a Dmin value of 10-50 mm at 3 cm distance from the nozzle and a Dmax value of 25-100 mm at 3 cm from the dispensing nozzle.
Where the teachings of Kiel would be argued as being immediately deficient is that the structural limitations, and therefore, the dispensing properties of the nasal spray device are not disclosed.
However, having weighed each of the foregoing limitations, the Examiner broadly and reasonably interprets each of the recited properties as being the result of not only the administering nasal device and the recited structural limitations associated therewith, but also the formulation contained within and administered from the device.  The limitations pertaining to both are presented above in discussing the teachings of Kiel.  Thus, in accordance with MPEP §2112.01(I) and (II), the Examiner submits that since both the recited route of administration, a nasal spray device, and the compositional merits of the administered formulation are taught by Kiel, that the resulting spray properties are met as well.
Evidence supporting the Examiner’s position is garnered from such showings in the prior art as provided at ¶[0530] to ¶[0533] of Pipkin (US Pre-Grant Publication Nº 2009/0312724 A1).  Here, Example 35 of the reference provides Droplet Distribution Data ¶[0531] and Spray Pattern Data ¶[0532] for the budesonide/azelastine HCL formulation disclosed in ¶[0530].  What is noted about the tested device and formulation is that the device that is used is simply a non-descript nasal spray pump while the formulation is more specific.  Thus, what can be concluded from this particular showing of evidence is that the droplet distribution data appears to be determined more by the formulation being administered and not the device administering it.  Evidence in support of the foregoing conclusion is derived from the Spray Pattern Data presented in ¶[0532].  Here, the Dmin and Dmax data acquired when measured at a distance of 3-cm meets the limitations of claim 15.
Thus, the Examiner respectfully advances that the limitations of claims 13-15 are met by the combined guidance of Kiel and Pipkin.
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
		
Claims 1-3, 5, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osbakken et al. (US Pre-Grant Publication Nº 2004/0204399 A1) in view of Kiel et al. (US Pre-Grant Publication Nº 2005/0069585 A1) and Pipkin et al. (US Pre-Grant Publication Nº 2009/0312724 A1; of record).
The limitations of claims 1, 5, 8-10, and 12-20 are discussed above.  Claim 2 recites that the composition of claim 1 further comprises at least one penetration enhancer (e.g., an anionic surfactant).  Claim 3 more specifically defines the penetration enhancers for which Applicants provide written description (e.g., sodium lauryl sulfate).
Osbakken discloses pharmaceutical compositions that comprise a surfactant and one or more active ingredients, among which are included antihistamines.  The compositions are formulated for aerosol administration to treat chronic sinusitis (see e.g., Abstract; claim 1).  The practiced invention discloses the topical delivery of medications to the nasal cavity (aka intranasal) by way of aerosolizing aqueous solutions of the aforementioned medications (see e.g., ¶[0086]).  Among the antihistamines that are taught and suggested as being administered from the practiced device include diphenhydramine hydrochloride (see ¶[0049]).  Claim 1 is noted as disclosing a pharmaceutical composition comprising an agent selected from among an anti-histamine; and a surfactant, wherein the composition is formulated for nasal administration and has a surface tension effective for deposition, penetration, or retention of the composition in the nasal sinuses.
The Examiner submits that the above disclosure of claim 1 makes no mention of the intended formulation as necessarily being in an aerosolized format.  Further, as the reference is completely silent to any discussion of propellants, the Examiner additionally submits that they are not necessarily part of the administering device.  Claims 4 narrows the agent to an anti-histamine such as an ethanolamine.  Claim 5 further defines the ethanolamine as being selected from diphenhydramine, which as discussed above, is defined further still at ¶[0049] as including  diphenhydramine hydrochloride.
Claim 19 further defines the surfactant as being selected from such compounds as sodium lauryl sulfate.  Claim 29 discloses that the administered composition has a pH that ranges from 3.5-8.0.
As mentioned above, the focus of Osbakken appears to administer its active ingredient compositions in the form of an aqueous solution with a surfactant (e.g., SDS) in aerosolized form.  The reference does not expressly disclose that the compositions are formulated with a propellant; in fact, the reference does not even mention propellants.  To this point, the Examiner submits that the practiced invention may be formulated and administered intranasally in the absence of a propellant.
Based on the foregoing, the Examiner respectfully concludes that each of the compositional limitations recited in claim 1 have been met.
The Examiner acknowledges additional apparent deficiencies in the teachings of Osbakken.  Therein, the practiced nasal formulations are able to use a seemingly endless numbers of active ingredients and appear to place no criticality on the drug that may be administered from the device.  A similar observation is made with respect to the pH of the administered formulation; given the openness of the possible formulation to be used, so too is the pH of Osbakken’s composition.
The teachings of Kiel are considered to remedy these deficiencies.  Briefly, as discussed above, Kiel discloses an aqueous solution of diphenhydramine hydrochloride and that such solutions have a pH of about 5.5.  See ¶[0006].  The passage additionally discusses the use of diphenhydramine compounds in general (e.g., free base and salt forms) as being useful for treating symptoms tethered to allergic reactions as well as insomnia (induce sedation).  Though Kiel focuses more on formulating thicker oral formulations, the reference does also teach and suggest formulating its compositions for nasal administration.  See ¶[0051].
Based on the combined teachings of Osbakken and Kiel, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed compositions and method of treatment.
What is absent from the teachings of both Osbakken and Kiel is any teaching concerning the administering device or the structure of the spray patterns achieved by such a device.
The teachings of Pipkin are presented above and are again relied upon to remedy this deficiency.  Briefly, the combined teachings of Kiel and Pipkin are discussed above as the former providing a composition considered to possess the recited properties that may be administered via nasal spray.  Pipkin focuses more on the administering device, disclosing that aqueous formulations administered from such devices are expected to possess droplet sizes and spray spans as instantly recited.
Thus, based on the totality of the references’ teachings, the Examiner respectfully submits that a person of ordinary skill in the art would have had a very reasonable expectation of producing the generically claimed pharmaceutical composition.  The Examiner submits further that in view of the Pipkin reference, the artisan would have also had a reasonable expectation of adding the composition to a spray device and achieving the spray properties as recited.
Lastly, Osbakken is relied upon to demonstrate that a person of skill in the art would have had clear motivation to add a surfactant such as SDS to an intranasal formulation.  Motivation is discussed by Osbakken as contributing to the surface tension, penetration or retention of the composition in the nasal sinuses following administration (see e.g., ¶[0072]). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
		
All claims have been rejected; no claims are allowed.



Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615